To compel respondent to set aside order granting new trial.
Denied February 25, 1891, with costs.
*880Relator had judgment before a justice, on a promissory noté. Defendant appeared, but was not an attorney, and did not employ one. Notice of trial by jury was served upon appellant December 17,1890, for the January term commencing January 6,1891. On December 2é, 1890, appellees served a notice of inquest, under Rule 99. On January 7, 1891, appellees took judgment under the second notice. The appellant was in court on the 6th and 7th waiting for his case to be called, but it was not called, and he did not hear the colloquy between court and counsel respecting the case.